This was an action by the state of Oklahoma, on relation of F. M. Dudley, county attorney of Carter county, against Bob Carson et al., based upon section 7022, C. O. S. 1921, for the purpose of having a certain drug store, located in the city of Ardmore, adjudged to be a nuisance on account of alleged violations of the prohibitory liquor law therein, and to have the alleged nuisance abated by injunction proceedings. It would seem that some sort of judgment was rendered upon the petition against the defendants. The defendants filed a motion for new trial, which was overruled, and they have appealed to this court. We have searched the record in vain to find the character of judgment rendered by the trial court. In so far as the record discloses, no judgment whatever was rendered in the cause. It appears that the cause was tried to the court; and that a demurrer to plaintiff's evidence was overruled. The appeal assumes that some sort of an injunction was rendered, and it is this judgment that it is sought to have reviewed in this court. The absence, from the record, of the judgment sought to be reviewed presents a jurisdictional question, which is fatal to this appeal.
It is now the settled law in this state that a record which fails to contain a copy of the final order or judgment sought to be reviewed, and which does not disclose that the same is of record in the trial court, presents no question to this court for its determination, and an appeal based thereon will be dismissed. Kansas City, M.  O. Railway Co. v. Fain,34 Okla. 164, 124 P. 70; Meadors v. Johnson, 27 Okla. 543,117 P. 198; Schuck v. Moore, 48 Okla. 533, 150 P. 461; Negin et al. v. Picher Lumber Co. et al., 77 Okla. 285, 186 P. 205; Lillard v. Meisberger, 113 Okla. 228, 240 P. 1067.
The appeal is dismissed.
TEEHEE, HERR, DIFFENDAFFER, and HALL, Commissioners, concur.
By the Court: It is so ordered.